2/12/2021 Case: 3:21-cv-00361-JZ DoccHseDaail Reunion s4s5¢8 Solutiang 14. PagelD #: 8

 

 

2021CV0021 McCoy, Cedric vs. Loves Travel Stops & Country Stores Inc JMK

 

 

 

«| Case Type:
« Civil

+ Case Status:
«+ Open

«| File Date:

+ 01/15/2021
« Action:

«| Other Tort
«| Status Date:
«| 01/15/2021

«| Case Judge:
«| Kuhiman, Joel M

 

 

 

 

 

 

 

 

All Information Party — Docket | Receipt | Disposition |

Docket Information __

 

Date Description Docket Text Image
Avail.
01/18/2021 Deposit paid by Deposit paid by attorney Steven Recht on behalf of Cedric Mccoy. Receipt:
294288 Date: 01/15/2021
01/15/2021. Civil Filing Fee Civil Filing Fee Receipt: 204288 Date: 01/15/2021
01/15/2021 Complaint Complaint with Jury Demand and Praecipe for service via Certifi ed Mail (3: 29) image

Attorney: Recht, Steven M (64734)

01/15/2021 Praecipe Praecipe for service of summons and complaint vi via a Certified Mail, return receipt Image
requested (3:29)
Attorney: Recht, Steven M (64734)

o1/1 5/2021 Case Designation Form - Case Designation Form- marked ‘Other Tort’, not previously fi fi led and dismissed. _ Image
Attorney Recht, Steven M (64734)
01/20/2021 Copies re Copy of Complaint for service -
01/20/2021 Writs - Calculated and Fees” Writs - Calculated and Fees Attached
Attached
01/20/2021 Certified Mail Issued  -—_—iissue Date: 01/20/2021

Service: Summons on Complaint issued
Method: Neopost Certified Mail
Cost Per: $5.60

Loves Travel Stops & Country Stores Inc
clo CT Corporation System

440 Easton Commons Way Ste 125
Columbus, OH 43219

Tracking No: NO00000000000045050

01/20/2021 Writ Attached -Summonson Writ Attached - Summons on Complaint Image
Complaint
Summons on Complaint (N)
Sent on: 01/20/2021 11:07:40.86

https://pub.clerkofcourt.co.wood.oh.us/eservices/search.page.12.1?x=hwiL9BtmF68uBL vbe TtujHyH 1 BDd8i-RwWSSHSGMyL Mfb TFBLgX3zt-dAJsQu2-i...

 

4/2
2/12/2024 Case: 3:21-cv-00361-JZ Docs Sail ee VOR ALS Ke Bolstions 1 4.

PagelD #: 9

 

Date Description

01/27/2021 Successful Service

Docket Text

Successful Service

Method : Neopost Certified Mail

Issued : 01/20/2021

Service : Summons on Complaint Issued

Served : 01/22/2021

Return : 01/27/2021

On : Loves Travel Stops & Country Stores Inc
Signed By : Daniel D Kelley (11:14)

Reason: Successful
Comment : 4400 Easton Comm Ste 125

Tracking #: NO00000000000045050

image

Avail.

Image

 

https://pub.clerkofcourt.co.wood.oh.us/eservices/search.page. 12.1 ?x=hwiL 9BtmF68uBLvbeTtujHyH 1 BDd8i-RW5SHSGMyLMfbTFBLgX3zt-dAJsQu2-i...

2/2
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 3 of 14, Rag@ecaLl Price

WOOD COUNTY COMMON PLEAS COURT
Friday, January 15, 2021 3:29:45 PM
2021CV0021 - Joel M Kuhiman

DOUGLAS F,. CUBBERLEY
CLERK OF COURTS WOOD COUNTY OHIO

IN THE COURT OF COMMON PLEAS OF WOOD COUNTY, OHIO

CEDRIC MCCOY
2816 Washington Street, Apt. C
Camden, Nj 08105,

Plaintiff,
Vv.

LOVE’S TRAVEL STOPS &

COUNTRY STORES, INC.

c/o CT Corporation System

4400 Easton Commons Way, Ste. 125
Columbus, OH 43219

Defendant.

)
)
)
)

CASE NO.:

 

JUDGE:

 

COMPLAINT WITH DEMAND
FOR TRIAL BY JURY ENDORSED
HEREON

Steven M. Recht, Esq. (0064734)
Recht Law Offices

3405 Main St.

Weirton, WV 26062

Tel: (304) 748-5850

Fax: (304) 748-6019

Email: smr@rechtlaw.com
Counsel for Plaintiff

Comes now the Plaintiff, by and through undersigned counsel, and for his Complaint

against Defendant, represents to this Honorable Court as follows:

1) That at all times relevant to the within action, the Plaintiff, Cedric McCoy, was

a resident of 2816 Washington Street, Apt. C, Camden, NJ;

2) That upon information and belief, at all times relevant to the within action, the

Defendant, Love’s Travel Stops & Country Stores, Inc., was and is an Oklahoma corporation

authorized to conduct business in the State of Ohio, which owned and/or leased, operated,

controlled and was responsible for the premises located at 26530 Baker Road in Perrysburg,
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 4o0f14. PagelD #: 11

Lake Township, Wood County, Ohio, commonly known as Love’s Travel Stops & Country
Stores, Inc., (hereinafter referred to herein as “Love’s” or “Defendant Love’s”), for the purpose
of conducting business operations thereon;

3) That jurisdiction and venue are proper in this Court as Wood County, Ohio, is
the county in which all of Plaintiff’s claims as delineated herein arose;

FIRST CAUSE OF ACTION

4) Plaintiff incorporates by reference Paragraphs 1 through 3 of his Complaint as
if fully set forth herein.

5) That on or about the 23" day of January, 2019, Defendant Love’s did invite the
general public, including the Plaintiff, Cedric McCoy, to enter its business premises located
at 26530 Baker Road in Perrysburg, Lake Township, Wood County, Ohio, commonly known
as Love’s Travel Stops & Country Stores, Inc.;

6) That on or about the 23" day of January, 2019, the Plaintiff, Cedric McCoy, was
present as such an invitee on Defendant Love's property/business premises located at 26530
Baker Road in Perrysburg, Lake Township, Wood County, Ohio, when he drove his truck onto
said premises and parked the same in a line of trucks in an area so designated for parking of
such vehicles;

7) That on or about the 23 day of January, 2019, unknown to Plaintiff, there
existed a dangerous, unsafe, and hazardous condition created by Defendant Love’s by the said
Defendant’s failure to properly remove and/or treat unnatural accumulations of ice from the
parking lot area such as to create a slipping hazard;

8) That on or about the 23" day of January, 2019, that as a direct and proximate

2
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 5o0f14. PagelD #: 12

result of Defendant Love’s failure to properly remove and/or treat unnatural accumulations of
ice from the parking lot area where Plaintiff had parked, Defendant Love’s improperly
maintained the aforesaid parking area, creating a dangerous condition for its patrons and those
parking trucks in the said designated parking area, and Defendant knew of said condition, or,
in the ordinary course of business, ought to have known of the presence of said condition of
the parking area;

9) That on or about the 23 day of January, 2019, Defendant Love’s failed to
provide warning of the aforesaid dangerous condition to all persons who reasonably might be
expected and/or were using said area;

10) That on or about January 23, 2019, by failing to properly maintain its premises
as delineated herein, and/or warn about the aforesaid dangerous condition, Defendant Love’s
carelessly, negligently, and otherwise improperly operated the premises located at 26530
Baker Road, Perrysburg, Lake Township, Wood County, Ohio, and thereby created an
unforeseeable hazard for their invitees;

11) As a direct and proximate result of this dangerous, unsafe, and hazardous
condition caused by Defendant Love’s, on or about the 23 day of January, 2019, when
Plaintiff, Cedric McCoy, parked his truck in a line of vehicles and in an area so designated for
parking by Defendant Love’s, unbeknownst to Plaintiff, Cedric McCoy, the parking space and
adjacent area was covered with ice, and when Plaintiff, Cedric McCoy, exited his vehicle to
proceed in the parking lot to the store’s entrance/exit, he immediately slipped and fell on the
ice, causing him to sustain serious, severe, and permanent injuries;

12) Plaintiff Cedric McCoy’s injuries and damages were caused by and were the

3
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 6 of 14. PagelD #: 13

direct and proximate result of some or all of the following negligent, wrongful acts, or

omissions of Defendant Love’s:

a.

Failure to provide invitees of Defendant Love’s premises located at
26530 Baker Road, Perrysburg, Lake Township, Wood County, Ohio,
with a safe environment;

Causing and/or permitting the unnatural accumulation of ice, thus
creating a dangerous, unsafe and hazardous condition to exist;
Improperly maintaining the area of the business’ parking lot, causing an
unnatural accumulation of ice to cover the designated parking area, as
to create a slipping hazard to those invitees parking in said spaces and
others;

Failure to provide adequate warning or other notification to all persons
who might be walking in said area when Love’s knew or should have
known of the dangerous condition and that such condition would create
a serious risk of injury to persons walking in said area;

Failing to otherwise exercise that regard and care for the rights and safety
of Plaintiff Cedric McCoy required of Love’s under the law; and
Otherwise carelessly, negligently and improperly operating the said
Love’s Travel Stops & Country Stores, Inc., located at 26530 Baker Road,

Perrysburg, Lake Township, Wood County, Ohio;

13) | Asadirect and proximate result of the aforesaid negligence of Defendant Love’s

and by reason of the aforementioned premises, Plaintiff, Cedric McCoy, suffered numerous

4
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 7 of 14. PagelD #: 14

physical injuries, which physical injuries have caused and will continue in the future to cause
the Plaintiff, Cedric McCoy, great pain, discomfort, mental, emotional and psychological
distress and anxiety, disruption of life's activities and inconvenience, lost wages, loss of his
ability to perform the basic functions of life and loss of the ability to enjoy life, and have
required and will continue in the future to require Plaintiff, Cedric McCoy, to undergo medical
and surgical treatments and physical therapy in an attempt to alleviate his pain and suffering
and have caused and will continue in the future to cause Plaintiff, Cedric McCoy, to pay out
and expend great sums of money for doctors, medical and nursing care in and about
endeavoring to cure himself of said injuries, all to the damage of this Plaintiff.
WHEREFORE, Plaintiff prays that he may have and recover judgment against the
Defendant Love’s for compensatory damages, including pre and post judgment interest and
costs, in an amount in excess of Twenty-five Thousand Dollars ($25,000). Further, Plaintiff
requests any additional other relief, general or specific, which is deemed just and proper.

Reghectfully submitted,

WM Dene

ati M. RECHT, ESQ.
RECHT LAW OFFICES
3405 Main Street

P.O. Box 841

Weirton, WV 26062
Phone: (304) 748-5850
Fax: (304) 748-6019
Email: smr@rechtlaw.com
OH Reg. No. 0064734
Counsel for Plaintiff

 

 
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 8 of 14. PagelD #: 15

DEMAND FOR jURY TRIAL

Plaintiff hereby demands a trial by jury on all issues so triable herein.

UY sa

lh M. RECHT, ESQ.
Counsel for Plaintiff

 

PRAECIPE
Please serve the Defendant by certified mail, return receipt requested, at the following
address:

Love’s Travel Stops &
Country Stores, Inc.

c/o CT Corporation System
4400 Easton Commons Way
Suite 125
Columbus, OH 43219

 

STEVEN A M. Avo SO.
Counsel for Plaintiff
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 9 of 14, RAGONRCALIGrILeD
WOOD COUNTY COMMON PLEAS COURT

Friday, January 15, 2021 3:29:45 PM
2021CV0021 - Joel M Kuhiman

DOUGLAS F. CUBBERLEY
CLERK OF COURTS WOOD COUNTY OHIO

COURT OF COMMON PLEAS, WOOD COUNTY OHIO

Civil Rule 4.7 - Praecipe for Waiver of service
CEDRIC MCCOY

Case Number: 2021CV0021

Judge: Joel M Kuhiman
vs.

Praecipe to Clerk for Service

LOVE'S TRAVEL STOPS & COUNTRY (Additional security for costs may be required)

STORES, INC.

Do NOT serve party listed below - Civ. R. 4.7 Waiver of Service Requested
Waivers of Service are not permitted for Civil Protection Orders issued pursuant to Civil Rule 65.1

 

__X__ Please select only ONE method per Praecipe below for service to be issued:
[] No Service CL] Service by Sheriff:

(Foreign service $20.00 deposit is required foreach service)
cq] Personal or c Residential

YI Certified Mail, return receipt requested []_ Service by Process Server
Name of Process Server:

[] Registered Mail (1 Commercial Carrier:

[| Ordinary U.S. Mail with Certificate of
Mailing

Using above selected method, please serve the below named party at the address
indicated:
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 10 of 14. PagelD #: 17

Love's Travel Stops & Country
Stores, Inc.

clo CT Corporation System
4400 Easton Commons Way,
Ste. 125

Columbus, OH 43219

Requested By:
Attorney: Steven M Recht (64734)
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 11 of 14, RaggleHiSiLep
WOOD COUNTY COMMON PLEAS COURT

Friday, January 15, 2021 3:29:45 PM
2021CV0021 - Joel M Kuhiman

DOUGLAS F. CUBBERLEY
CLERK OF COURTS WOOD COUNTY OHIO

IN THE COURT OF COMMON PLEAS OF WOOD COUNTY, OHIO

CEDRIC MCCOY
Case No. 2021CV0021

vs.

 

 

LOVE'S TRAVEL STOPS & COUNTRY STORES, CIVIL
INC. CASE DESIGNATION FORM
Has this case been previously filed and dismissed? _§ NO__
If yes, list Case No. and Judge: N/A___
List Pending or related cases: = N/A __
***CATEGORIES***

FORECLOSURES ADMINISTRATIVE APPEAL
(e.g. real estate, Personal property) (e.g. agency appeals)

OTHER CIVIL PROFESSIONAL TORT
(e.g. promissory note defaults, fraud, contract (e.g. medical/legal malpractice)
disputes) PRODUCT LIABILITY (TORT)

X OTHER TORT

(e.g. auto accidents,personal Injuries, intentional VIOLATION OF ANTI-PREDATORY
ach) P nes LENDING LAW

WORKER'S COMPENSATION CERT. OF QUALIFICATION OF EMP.

[] State Funded [MISC. CIVIL CQE]

[]  Self-Insured
ALL OTHERS

I CERTIFY that to the best my knowledge the within case is not related to any now
pending or previously filed case, except as noted above.
Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 12 of 14. PagelD #: 19

Also, do you consider this case
COMPLEX LITIGATION, pursuant to
C.P. Sup. Rule42 = =No___

/s/ STEVEN M RECHT

 

By:
STEVEN M RECHT (64734)

PO Box 841 3405 Main Street Weirton WV 26062
Telephone 340-748-5850

Fax: 340-748-6019

smr@rechilaw.com
‘iled Wood County Clerk Common Pleas Court 01/20/2021 11:07 AM Douglas F Cubberley, Clerk

Case: 3:21-cv-00361-JZ Doc #: 1-3 Filed: 02/15/21 13 of 14. PagelD #: 20

COURT OF COMMON PLEAS, WOOD COUNTY OHIO
SUMMONS ON COMPLAINT

Rule 4 1970 Ohio Rules of Civil Procedure
Case Number: 2021CV0021
Judge Joel M Kuhiman
Cedric McCoy vs. Loves Travel Stops & Country Stores Inc

Cedric McCoy
2816 Washington Street Apt C
Camden NJ 08105 Plaintiff

VS.

Loves Travel Stops & Country Stores Inc
clo CT Corporation System

440 Easton Commons Way Ste 125
Columbus OH 43219 Defendant

To the above named defendant:

You are hereby summoned that a complaint (a copy of which is hereto attached and
made a part hereof) has been filed against you in Wood County Court of Common Pleas,
Wood County Courthouse, Bowling Green, OH 43402, by the Plaintiff(s) named herein.

You are required to serve upon the Plaintiff(s) attorney, or upon the Plaintiff if he/she
has no attorney of record, a copy of your answer to the complaint within 28 days after service
of this summons upon you, exclusive of the day of service. Said answer must be filed with this
Court within three days after service on Plaintiff(s) attorney.

The name and address of the Plaintiff(s) Attorney is as follows:

Steven M Recht 64734
Recht Law Offices

PO Box 841

Weirton WV 26062
(340)-748-5850

If you fail to appear and defend within 28 days, judgment by default will be taken against
you for the relief demanded in the complaint.

|, Douglas F. Cubberley, Clerk of the Court of Common Pleas, hereby certify that the
attached is a true copy of the original papers filed in the above-entitled case.

Douglas F. Cubberley
Clerk of Courts

  

 

Deputy Clerk

January 20, 2021
Tracking Number: NO 0000 0000 0000 4505 0 VSC.DOC
‘iled Wood County Clerk Common Pleas Court 01/27/2021 11:14 AM Douglas F Cubberley, Clerk

 

= ddMI BED STABES JZ Doc #: 1-3 Filed: 02/15/21 14 0f 14. PagelD #: 21
LE POSTAL SERVICE.

Date Produced: 01/25/2021
ConnectSuite Inc.:
The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8300

0030 1758 76. Our records indicate that this item was delivered on 01/22/2021 at 12:20 p.m. in
COLUMBUS, OH 43224. The scanned image of the recipient information is Pee below.

 

 

Signature of Recipient : . ~
Printed
Name

Address of Recipient :
Delivery
=

 

 

Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
please contact your local post office or Postal Service representative.

Sincerely,
United States Postal Service

The customer reference number shown below is not validated or endorsed by the United States Postal
Service. It is solely for customer use.

This USPS proof of delivery is linked to the customers mail piece information on file

as shown below:
LOVES TRAVEL STOPS & COUNTR
C/O CT CORPORATION SYSTEM

440 EASTON COMMONS WAY STE 125
COLUMBUS OH 43219

Customer Reference Number: C2473139.14224111
Return Reference Number 2021CV0021 N 000 045 050
